Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Brian Whipps, Reg. No. 43,261, on May 19, 2022.
Please Amend claim 1 presented on May 4, 2022 as follows (wherein the ellipsis denotes omitted text):

1.  (Currently Amended) A method for splicing substantially flat continuous material, the method comprising the steps of:
…
wherein the belt conveyor in the splicing location is arranged outside of at least [[the]] a part of the overlap portion of the first substantially flat continuous material and the second substantially flat continuous material in the splicing location, wherein the mechanical impact is applied to the part of the overlap portion.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowance: the prior art fails to teach or fairly suggest the flat materials being transported to and through the splicing location by a belt conveyor that also moves to and through the splicing location, wherein, in the splicing location, the belt conveyor is arranged outside of a part of the flat materials that receives the mechanical impact. 
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726
/Moshe Wilensky/Primary Examiner, Art Unit 3726